Citation Nr: 1341154	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-16 860	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hemorrhoids.

2.  Whether there is new and material evidence to reopen a claim for service connection for a rectal disorder, including condyloma acuminata and fecal incontinence (previously claimed as a growth on the rectum).

3.  Entitlement to service connection for a rectal disorder, including condyloma acuminata and fecal incontinence (previously claimed as a growth on the rectum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing he clarified that he had never claimed entitlement to service connection for hemorrhoids, only instead for his perianal condyloma.  So the Board is summarily dismissing the petition to reopen his previously perceived claim of entitlement to service connection for hemorrhoids because, in effect, he has withdrawn this claim inasmuch as there was never any intention to file in the first place.  38 C.F.R. § 20.204 (2013).  Conversely, the Board is reopening his claim of entitlement to service connect the rectal disorder, including the perianal condyloma, because there is the required new and material evidence since the prior, final and binding, March 1973 rating decision initially considering and denying this claim.  This claim requires further development before being readjudicated on its underlying merits, however, so the Board ultimately is remanding this other claim to the RO via the Appeals Management Center (AMC).



FINDINGS OF FACT

1.  In February 2013, during his videoconference hearing before the Board, the Veteran withdrew from this appeal the petition to reopen his service connection claim for hemorrhoids.  Since that hearing, a transcript of the proceeding has been obtained, affirming his name, claim number, and intent on withdrawing his appeal of this claim.

2.  Service connection for a rectal disorder (previously claimed as a growth on the rectum, i.e., perianal condyloma) was denied in an unappealed March 1973 rating decision.  Additional evidence since received, however, is not cumulative or redundant of the evidence already of record and considered in that prior decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning the request to reopen the claim to service connect hemorrhoids.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The March 1973 rating decision denying service connection for a rectal disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

3.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of the Claim for Hemorrhoids

The Veteran's videoconference hearing was in February 2013.  Prior to and again at the outset of the hearing, he and the presiding VLJ of the Board discussed the claim or claims that were on appeal, and in response the Veteran let it be known that he was not claiming entitlement to service connection for hemorrhoids and, in fact, never had.  He previously had indicated the same in statements received in August 2009, March 2010, and October 2012.  He therefore accepted there would not be any further consideration of this claim.  The bulk of his hearing testimony therefore only instead concerned his other claim for service connection for a rectal disorder, including especially his perianal condyloma.  The hearing has been transcribed, so reduced to writing.

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's hearing testimony is now in writing, and the transcript lists his name and claim number and clearly express his intent on withdrawing his appeal of this claim for hemorrhoids.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to service connection for hemorrhoids - and, specifically, any petition to reopen this claim - is unwarranted, and the appeal of this claim is dismissed.  Id.


Reopening of the Claim for the Perianal Condyloma

As provided by the Veterans Claim Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).  In this decision, because there is new and material evidence, the Board is reopening the Veteran's claim for service connection for a rectal disorder, inclusive of the perianal condyloma.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it for further development and consideration.  Thus, a discussion of VA's duties to notify and assist is unnecessary at this juncture, as any VCAA errors or omissions in regards to reopening this claim are moot.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran claims that a rectal growth he had in service was treated during his service and again within a year of his discharge from service, and that he now consequently has fecal incontinence.  Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability or, at the very least, indication the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 3.156(a).

Evidence is considered "new" if it has not been previously submitted to agency decisionmakers, and is considered "material" if, when considered with the other evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of this determination, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

When determining whether there is new and material evidence, VA adjudicators need only to look back to the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This is because this threshold preliminary determination affects the Board's jurisdiction to readjudicate the claim on its underlying merits, meaning on a de novo basis.

The RO denied entitlement to service connection for a growth on the rectum in March 1973 because a growth was not found during the Veteran's February 1973 VA examination.  So, in effect, he had failed to establish he had this claimed condition, which is the most fundamental requirement because, else, there is no condition to relate or attribute to his military service.

He was notified of that decision by letter to his address of record.  
He did not appeal that decision, however, a claim for reimbursement of medical expenses for the removal of the growth at a private hospital was also filed.  In an October 1973 statement, he specifically noted that he was not requesting, at least at that particular time, monthly compensation but instead only looking for reimbursement of the medical expenses mentioned.  Therefore, the March 1973 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

At the time of that earlier decision, the evidence of record included his service treatment records (STRs) and the reports VA compensation examinations (general medical and proctology).

Shortly after that March 1973 decision was rendered, in November 1973, and in connection with his claim for reimbursement of medical expenses, records were received that showing he was treated for a growth in the rectum in April 1972.  Further, he has submitted lay statements alleging a connection between that rectal growth and his service, and between that rectal growth and his fecal incontinence.  Pertinently, the Decision Review Officer (DRO) at the RO arranged for the Veteran to have a VA compensation examination based on this evidence newly received since the March 1973 decision.  The Board is in agreement with the DRO that that evidence, particularly the April 1972 record, relates to an unestablished fact necessary to substantiate this claim.  And as this additional evidence is new and material, this claim of entitlement to service connection for a rectal disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

The petition to reopen the claim of entitlement to service connection for hemorrhoids is dismissed since withdrawn.

Also, because there is the required new and material evidence, the petition to reopen the claim of entitlement to service connection for a rectal disorder, including especially a perianal condyloma, is granted, albeit subject to the further development of this claim in the REMAND below.


REMAND

The Veteran's claim to service connect a rectal disorder requires further development.  He was provided a VA compensation examination in September 2012; however, the examination report is inadequate for adjudicatory purposes.  The examiner was asked to address whether the Veteran's loss of bowel control (i.e., fecal incontinence) was due to treatment he had received during his active duty service in the military, when he should have more broadly addressed whether any of the Veteran's diagnosed rectal disorders are related in any way to his active duty service.  Further, the examiner provided a negative nexus opinion, but it was based almost entirely on a lack of confirmation of treatment of the condition in the Veteran's STRs, without adequate consideration or explanation for rejecting the Veteran's lay statements regarding continuity. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's updated VA treatment records dated from January 2012 to the present.  Ask him whether he has received any other treatment for his rectal condition, and if so, to authorize VA to obtain the identified records.

2.  Upon receipt of all additional records, return the claims file to the September 2012 VA examiner (if still available for further comment; otherwise, schedule the Veteran for an appropriate VA compensation examination) for an opinion on the likelihood (very likely, as likely as not, or unlikely) that any diagnosed rectal disorder is related to his military service or dates back to his service.  

When previously commenting on this determinative issue of causation in September 2012, the VA examiner relied heavily, if not entirely, on the absence of complaints and treatment for a rectal condition in service, while not according consideration to the lay statements of record regarding onset and treatment of a growth during service and continuity of symptoms since service.  So the examiner is advised that the Veteran's complaints and statements regarding onset and symptomatology must be considered.  The Board ultimately will have to determine whether this lay testimony, even if competent, is also credible so as to ultimately have probative value or weight.  The examiner, therefore, cannot disassociate this claimed disability entirely from the Veteran's service merely based on the absence of any pertinent treatment while in service or in the immediate aftermath.  It is, however, permissible to consider this as one factor, just not the only or sole factor, in determining whether any current disability is related or attributable to service or dates back to service.  But the examiner also must discuss why there is expectation of treatment in this circumstance, as opposed to just manifestation of purported symptoms.


The examiner's attention is directed to the following:

i.  The Veteran had active duty service from January 1969 to January 1971.

ii.  In September 1969, he had a verruca vulgaris removed from his right ear.  During his February 2013 hearing with the Board, he said that he was told that the growth on his rectum (which he asserts started in service but that is not found in his STRs) was the same as the growth on his ear.

iii.  In April 1970, he was diagnosed with dysentery with shigella.  The impression was dysentery, questionable whether it was bacillary or amoebic.  During his February 2013 hearing with the Board, he asserted his fecal incontinence was related to his dysentery.

iv.  In January 1971, his anus and rectum were clinically evaluated as normal, and he separated from active duty.

v.  In April 1972, so the following year, he was diagnosed with condyloma acuminata of the perianal region, and hospitalized for 6 days for treatment.

vi.  Much more recently, in March 2008, he complained of loose stools.  In April 2008, he was diagnosed with rectal bleeding and a skin tag with internal hemorrhoids, which were removed.


vii.  In December 2009, January 2011, and January 2012, he complained to VA treatment providers that he had fecal incontinence, which he thought was related to growths on his rectum he had upon his return from service in Vietnam.

viii.  In February 2013, he asserted that his rectal disorder was caused by exposure to Agent Orange.  

The examiner must provide an opinion regarding the etiology of each diagnosed condition, especially in terms of whether it is related to the Veteran's service or dates back to his service.  All opinions must be fully explained, including discussion of the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


